WASTE, C. J.
In this action in ejectment involving the location of a boundary line between property of plaintiff and defendants in Lake County, judgment went for plaintiff. The trial court found that there were no witness trees or other monuments marking a common corner of the sections involved; that the corner had been lost and obliterated; that the nearest known and established corners of sections to the north and south established the corner in controversy at the point described in the findings.
*163The appellant Frieda Hall contends that there is no evidence to support any of the court’s findings, and the argument is directed against the proportional method of ascertainment of the corner used by the trial court; that the location is at variance with natural objects described in the field notes; and that the court erroneously found that corners nearer the corner in question than the ones used by the court were not known and could not be located. A deed to plaintiff, maps, copy of field notes certified by an official of the United States land office in Washington, D. C., showing boundaries of sections of land material to the claims of the parties, and the record of a United States patent to the land were admitted in evidence, and competent surveyors testified on each side of the case. Lay witnesses also testified as to natural objects. With these exhibits and the testimony before it, the trial court made the findings complained of. There are sufficient contradictions and lack of agreement in the technical testimony of the surveyors, arising from the plan of surveys made by them, and in regard to the observation of natural objects to place upon the trial court the responsibility of weighing the evidence and arriving at a satisfactory conclusion in the matter.
The findings here support the judgment. In the absence of material error in the trial, this court will not disturb the judgment, which is affirmed.
Thompson, J., Shenk, J., Curtis, J., Seawell, J., and Langdon, J., concurred.